 DECISIONS OF NATIONAL LABOR RELATIONS BOARDABC Trans-National Transport, Inc. and Truck Driv-ers, Chauffeurs and Helpers Local Union No. 100,an affiliate of International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. Case 9-CA-12796January 11, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 17, 1979, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party filed abrief in response to Respondent's exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, ABCTrans-National Transport, Inc., New York, NewYork, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Insert the following paragraphs 2(d) and (e),respectively, and reletter the subsequent paragraphsaccordingly:"(d) In the event that Respondent resumes opera-tions at its Cincinnati, Ohio, terminal, offer to theformer terminal employees, in the approriate unit,their former jobs or, if those jobs no longer exist,substantially equivalent positions.'(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all otherThe Charging Party and the General Counsel filed motions to strike,requesting that the Board strike from the record the affidavit of Respondent'svice president, Marvin H. Barsky, dated October 12, 1979, along with theattached grievance of Odell Hinkle against Respondent, dated July 28, 1978,submitted by Respondent as Exh. A of Respondent's exceptions to the247 NLRB No. 25records necessary to analyze the amount of backpaydue under the terms of this Order."2. Substitute the attached notice for that of theAdministrative Law Judge.Administrative Law Judge's Decision, and all references to said affidavitcontained therein. Thereafter, Respondent filed a "Motion To ReopenRecord," which motion was opposed by both the General Counsel and theCharging Party.Under the provisions of Sec. 102.45(b) of the Board's Rules and Regula-tions, Series 8, as amended, the post-hearing evidence proffered by Respon-dent is not a part of the record and cannot be considered in resolving thiscontroversy. In addition, said affidavit is not in accord with Secs. 102.30 and102.38 of the said Rules and Regulations. Forsyth Hardwood Company, 243NLRB 1039, fn. 1 (1979). With regard to the motion to reopen the record, wefind that Respondent has not complied with the provisions of Sec.102.48(d)(1) of the Board's Rules and Regulations, supra. Respondent hasfailed to show that the proffered evidence was unavailable at the time of thehearing. Reppel Steel and Supply Co.. Inc., 239 NLRB 358 (1978). According-ly, Respondent's "Motion To Reopen Record" is hereby denied, and themotions of the General Counsel and the Charging Party to strike from therecord the aforementioned affidavit of Marvin H. Barsky, with attachedgrievance, is hereby granted. Resp. Exh. A is rejected, and the alleged factscontained therein will not be considered a part of the record.I The Administrative Law Judge, in sec. 111, B, par. 4, of his Decision citedRoyal Typewriter Company. a Divis'n of Litton Business Systems. Inc.. 209NLRB 1006 (1974), noting that the Board has found violations in thesecircumstances even if the union has been given 8 days' advance notice.Member Penello dissented in pertinent part, in Royal Typewriter, supra at fn.16, but finds the circumstances herein are sufficiently distinct to warrant afinding that Respondent violated Sec. 8(a)(5) and (1) of the Act by its failureto bargain with the Union over the decision to close the Cincinnati terminal.In Royal Typewriter, supra respondent informed the union 8 days before thedecision was made to close the plant that such action was being considered.During the six bargaining sessions in this 8-day period, the respondentrepeatedly asked the union to submit any ideas it had for resolving theunderlying problems. ABC Trans-National Transport, Inc., informed theUnion of the decision to close only after that decision had been firmly made.' In order to remedy the violation found herein we shall also orderRespondent, if it reopens the Cincinnati terminal, to reinstate the employeesin the appropriate unit to their former jobs or, if such positions no longerexist, to substantially equivalent positions. First National Maintenance Corp.,242 NLRB 462 (1979).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had anopportunity to present evidence and cross-examinewitnesses, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct, and has ordered us to post this notice. We intendto abide by the following:The National Labor Relations Act gives allemployees the right:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for thepurpose of collective bargaining or mutual aidand protection240 ABC TRANS-NATIONAL TRANSPORT, INC.To refrain from the exercise of any or allsuch activities.WE WILL NOT fail and refuse to bargaincollectively in good faith with Truck Drivers,Chauffeurs and Helpers Local Union No. 100, anaffiliate of International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein the Union, as the exclusiverepresentative of our employees in the appropri-ate unit set forth below concerning the decision toclose our Cincinnati, Ohio, terminal. The appro-priate unit is:All truckdrivers and dock employees employedat our Cincinnati, Ohio, terminal, excluding alloffice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed themunder Section 7 of the Act.WE WILL, upon request, bargain in good faithwith the Union as the exclusive bargainingrepresentative of all employees in the appropriateunit set forth above with respect to the decision toclose our Cincinnati, Ohio, terminal, includingany disputes with respect to the effectuation ofthe remedy set forth herein, and, if an under-standing is reached, embody it in a signedagreement.WE WILL pay the terminated employees theirnormal wages plus interest for the period requiredby the Decision and Order of the National LaborRelations Board.WE WILL make available to the Union theneeded economic information and forthwith be-gin to bargain with the Union in the mannerdescribed above.WE WILL, in the event that we resume opera-tions at our Cincinnati, Ohio, terminal, offer eachof the former employees in the appropriate unittheir former jobs or. if those jobs no longer exist,substantially equivalent positions.ABC TRANS-NATIONAL TRANSPORT, INC.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This case washeard at Cincinnati, Ohio, on February 5, 1979. Upon acharge filed and served on July 25, 1978, the RegionalThe appropriate unit is as follows:All truckdrivers and dock employees employed by Respondent at itsDirector for Region 9 issued the complaint in this proceed-ing on August 14, 1978, alleging that ABC Trans-NationalTransport, Inc., herein called Respondent, violated Section8(a)(1) and (5) of the National Labor Relations Act, asamended, by closing down its Cincinnati, Ohio, terminalwithout notice or consultation with Truckdrivers, Chauf-feurs, and Helpers Local Union No. 100, an affiliate ofInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called the Union.Respondent filed an answer denying the commission ofunfair labor practices. The sole issue herein is whetherRespondent unlawfully refused to bargain with the Unionconcerning its decision to close the Cincinnati terminal.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. All parties filedbriefs which have been carefully considered.On the entire record in the case and from my observationof the witnesses and their demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent, a Delaware corporation, is engaged in thebusiness of freight forwarding and the transportation offreight by motor carrier within and between the States. Ithas various terminals in the United States including aterminal at Cincinnati, Ohio. During the 12 months preced-ing the issuance of the complaint, Respondent receivedrevenues in excess of 50,000 for the transportation offreight in interstate commerce and for the performance ofservices for customers located outside the State of Ohio. Thecomplaint alleges, Respondent admits, and I find thatRespondent is an employer within the meaning of Section2(2) of the Act engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe facts, which are in the main uncontroverted, arebriefly these. Respondent operates some 35 terminals in thecountry including the Cincinnati terminal involved herein,which is engaged in freight forwarding. At this terminal,Respondent employed five truckdrivers, two dockmen, abookkeeper, salesman, and dock foreman.' The operation inCincinnati was directed by Frank Conte, the district termi-nal manager. Respondent and the Union are parties to theNational Master Freight Agreement and the Central StatesArea Local Cartage Supplemental Agreement, which waseffective from April 1, 1976, to March 31, 1979.terminal at Cincinnati, Ohio, but excluding all office clerical employees,professional employees, guards and supervisors as defined in the Act.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Frank Conte, he received a telephone call onJuly 14, 1978, from A. R. Brown, a vice president ofRespondent's parent corporation, ABC Freight Forwarding,who told Conte that a decision had been made to close theCincinnati terminal. Conte testified that he was told byBrown to contact Local 100 and advise them that, as of July21 close of business, the office terminal would be closed. Hewas also instructed to confirm this information by letter.Conte, in accordance with his orders, telephoned RobertSturgill, a business agent of the Union, and notified him ofthe decision to close the terminal. He then wrote a letterdated July 14 which was received by the Union on July 17.On July 17 Respondent's counsel wrote to the Unionadvising it of the Company's intention to shut down itsoperation and stating that it would negotiate the effects ofthe shut down on the employees if the Union so desired.Again, on July 19, Respondent's counsel wrote the Union tosimilar effect.Conte's letter of July 14, when received by the Union, wastransmitted to Odell Hinkle, a business agent who handledlocal drivers (Sturgill, whom Conte called and to whom hewrote, had not been involved with Respondent's terminal),and Hinkle thereupon called Respondent's counsel. Thelatter testified that he told Hinkle he would discuss anyquestions or any problem on which they wanted to meethim. Although counsel infers that this offer would includediscussion or bargaining about the decision to close theterminal, I find, in the total context of this conversationtogether with the two letters of counsel dated July 17 and 19,referring only to negotiations of the effects of the shutdown,that the telephoned offer of counsel to discuss the aforemen-tioned relates to effects and did not include the decision toclose. This is confirmed by the letter of Respondent'scounsel dated July 26 to the Union in which he stated: "Myoffer of July 19, 1978 still stands to meet and bargainconcerning the effect of the closing on the employees."The terminal closed on July 21 and the unit employeeswere discharged on that date. Just prior thereto ABCFreiglt Forwarding, Respondent's parent, had purchasedthe Cincinnati terminal of Acme Fast Freight, a competitorof Respondent. Upon the closing of Respondent's terminal,Conte became terminal manager at Acme Fast Freight.Respondent's former bookkeeper and salesman were alsoemployed by Acme. In its operation, Acme does not employtruckdrivers but contracts out that function.2B. Analysis and ConclusionsThe sole issue herein is whether Respondent failed andrefused to bargain about its decision to close its Cincinnatiterminal as a result of which its employees were discharged.It is conceded that the shutdown was for economic reasonsand further that Respondent offered to bargain concerningthe effects of the closing upon its employees.The applicable law on this issue has been well establishedsince the Board's Decision in Ozark Trailers, Inc., et al., 161NLRB 561 (1966). In that case the employer closed one ofits several plants without prior notice to, or consultationwith, the employees"authorized representative at the closed'There is no allegation or contention that Respondent violated Sec. 8(aX3)of the Act by closing its terminal, nor is there any claim that Acme became asuccessor employer.plant. In addition to finding that the respondent thereinviolated Section 8(a)(5) by closing the plant and failing togive the union an opportunity to bargain over the effect ofsuch closing on the employees, the Board also found that therespondent there violated the Act by failing to bargain overthe decision to close the plant permanently. The Boardemphasized that it was dealing with a partial shutdown ofthe employer's business, since the closing involved only oneof several of the company's plants. In the instant case, ofcourse, we are dealing with the shutdown of one ofapproximately 35 of Respondent's terminals. Accordingly,the principles of N.L.R.B. v. Darlington Manufacturing Co.,380 U.S. 263 (1965), are not applicable since that decisionrefers to an employer completely going out of business.As to Respondent's duty to bargain over the decision toclose the plant permanently, the Board in Ozark stated: "Inshort, we see no reason why employees should be denied theright to bargain about a decision directly affecting terms andconditions of employment which is of profound significancefor them solely because that decision is also a significant onefor management."Of course in this case Respondent, by virtue of Conte'stelephone call to the Union on July 14 and his followupletter of the same date, gave notice to the Union of itsintention to close on July 21. In this connection, it is notedthat the Board has found violations in these circumstanceseven though the union has been given 8 days advance notice.Royal Typewriter Company, A Division of Litton BusinessSystems, Inc., 209 NLRB 1006 (1974). However, giving afew days' notice, as was done in the instant case, is not inand of itself sufficient. It is clear that the decision ofRespondent had already firmly been made. Thus, Conte, theterminal manager, himself was not aware of the imminenceof the shutdown until he received a telephone call from acorporate vice president on July 14. Moreover, as had beennoted above, Respondent's counsel wrote three letters, twoduring the interval and one thereafter, in which he statedRespondent's willingness to bargain concerning the effects ofthe shutdown. It is clear from the actions of Respondent andcounsel that it was not offering nor was it willing to bargainconcerning a decision which had previously been made.Thus, the Union was confronted with a fait accompli andwas not afforded the opportunity to bargain during thecritical time when such bargaining perhaps could have beenproductive, that is, the period when the decision was beingconsidered and about to be made. In light of the post-closingactions of Respondent's parent corporation, with regard toAcme Fast Freight, it is conceivable that the Union mayhave had some opportunity either to alter the course ofRespondent or to make some other accommodation with it.This chance was negated by the almost precipitous shut-down and Respondent's indications that it was willing tobargain only concerning its effects on the dischargedemployees.I find, therefore, on the basis of the above, that Respon-dent, by failing and refusing adequately to advise the Unionof its intention to close its Cincinnati terminal and byunilaterally closing such terminal and discharging its em-242 ABC TRANS-NATIONAL TRANSPORT. INC.ployees, violated Section 8(a)(1) and (5) of the Act andthereby failed and refused to bargain in good faith.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.4. The Union has been and continues to be the exclusiverepresentative of all the employees in the following appropri-ate bargaining unit:All truckdrivers and dock employees employed bythe Respondent at its terminal at Cincinnati, Ohio, butexcluding all office clerical employees, professionalemployees, guards and supervisors as defined in theAct.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(5) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:V. REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(5)and (I) of the Act by failing and refusing to bargain in goodfaith with the Union over its decision to close its Cincinnatiterminal, I recommend that Respondent be ordered to makewhole the unit employees for losses suffered as a result of theviolation. Thus, Respondent shall pay employees backpay, atthe rate of their normal wages when last in Respondent'semploy, from July 21, 1978, the date on which Respondentclosed its Cincinnati terminal and terminated its drivers anddockmen there employed, until the occurrence of the earliestof the following conditions:(I) The date Respondent bargains to agreement with theUnion on those subjects pertaining to the decision to close itsCincinnati terminal.(2) The failure of the Union to request bargaining within 5days of issuance of this Order, or to commence negotiationswithin 5 days of Respondent's notice of its desire to bargainwith the Union.(3) The subsequent failure of the Union to bargain in goodfaith.(4) A bona fide impasse in bargaining.Employees are to be made whole for losses set forth abovein the manner established by the Board in F. 1W WoolworthCompany, 90 NLRB 289 (1950), with interest computed inthe manner described in Florida Steel Corporation, 231NLRB 651 (1977).'CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(5) and (1) of the Actby failing and refusing to bargain collectively in good faithwith the Union concerning its decision to close its Cincinnatiterminal.' P. B. Mutrie Motor Transportation. Inc., 226 NLRB 1325 (1976); FirstNational Maintenance Corp.., 242 NLRB 462 (1979).'See, generally. Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings.ORDER'The Respondent, ABC Trans-National Transport, Inc.,New York, New York, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Failing and refusing to bargain collectively in goodfaith with Truckdrivers, Chauffeurs and Helpers LocalUnion No. 100, an affiliate of International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of its employees inthe appropriate unit set forth below concerning its decisionto close its Cincinnati, Ohio, terminal. The appropriate unitis:All truckdrivers and dock employees employed byRespondent at its terminal at Cincinnati, Ohio, butexcluding all of its clerical employees, professionalemployees, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the purposes and policies of the Act:(a) Upon request, bargain in good faith with the Union asthe exclusive bargaining representative of all employees inthe appropriate unit set forth above with resqect to thedecision to close the Cincinnati, Ohio, terminal, includingany disputes with respect to the effectuation of the Remedyset forth herein, and, if an understanding is reached, embodyit in a signed agreement.(b) Pay the terminated employees their normal wages inthe manner and for the period set forth in the remedy sectionof this Decision.(c) Make available to the Union the necessary economicinformation and begin forthwith to bargain with the Unionas more fully described in the remedy section of thisDecision.(d) Mail to the Union and the discharged employeescopies of the attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Director forconclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.In the event that this Order is enforced by a Judgment of a United States(Continued)243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion 9, after being duly signed by Respondent's autho-rized representative, shall be mailed by Respondent immedi-ately upon receipt thereof.Court of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."(e) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.244